UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,                     19-CV-10521 (CM)
                     -against-                               ORDER OF DISMISSAL
CVR ASSOCIATES INC.; NYPD,                                   UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Frost v. City of New York (HRA),

No. 1:19-CV-8936, 5 (CM) (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case, seeks

IFP status, and has not sought leave from the Court. This action is therefore dismissed without

prejudice for Plaintiff’s failure to comply with the November 7, 2019 order.

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 18, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
